Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00566-CR

                                         Joseph ALMANZA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR10451
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 9, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant Joseph Almanza was indicted for the offenses of continuous violence against

family (habitual) and injury to a child (habitual). Almanza waived his right to a jury trial and the

matter was heard by the trial court. After considering the evidence, the trial court found Almanza

guilty of both offenses and sentenced to him to twenty-five years’ confinement in the Texas

Department of Criminal Justice—Institutional Division for each offense. The trial court ordered

the sentences to run concurrently. Almanza then perfected this appeal.
                                                                                      04-13-00566-CR


       Almanza’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Counsel provided proof Almanza was given a copy of the brief and motion to withdraw and was

informed of his right to file his own brief. Almanza filed a brief on his own behalf in which he

alleges the following errors: (1) trying multiple cases at the same time or listing separate charges

in the same indictment was prejudicial and violated his constitutional right to a fair trial; (2) his

trial attorney could have requested a change of venue, but refused without his consent; (3) the

indictment was invalid in that it failed to give him notice of the charges against him so as to allow

him to prepare a defense; (4) he was entrapped; (5) the evidence was legally insufficient to support

his convictions; (6) he received ineffective assistance of counsel; (7) the trial court violated his

Due Process rights by “improper conduct during the trial”; and (8) the trial court erred in admitting

certain photographs and testimony in violation of Rule 403 of the Texas Rules of Evidence.

       When an Anders brief and a subsequent pro se brief are filed, we must review the entire

record and determine (1) the appeal is without merit and issue an opinion explaining there is no

reversible error, or (2) there are arguable grounds for appeal and issue an opinion remanding the

cause to the trial court for appointment of new appellate counsel. Garner v. State, 300 S.W.3d
763, 766 (Tex. Crim. App. 2009) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (holding court of appeals may address merits of issues raised by pro se only after any

arguable grounds have been briefed by new appointed counsel)).

       We have carefully reviewed the record, counsel’s brief, and Almanza’s brief and find no

reversible error and agree with counsel the appeal is without merit. See id. We therefore grant the

motion to withdraw filed by Almanza’s appointed counsel and affirm the trial court’s judgment.
                                                -2-
                                                                                       04-13-00566-CR


See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Almanza wish to seek further review of

this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                                  Marialyn Barnard, Justice

Do Not Publish




                                                 -3-